Exhibit 10.10(a)

 

[Form of Director Supplemental Retirement Agreement]

 

DIRECTOR SUPPLEMENTAL RETIREMENT AGREEMENT

 

THIS AGREEMENT is made and entered into this           day of
                     ,          , by and between NetBank, a bank organized and
existing under the laws of the State of Georgia (hereinafter referred to as the
“Bank”), and                            , a Director of the Bank (hereinafter
referred to as the “Director”).

 

WHEREAS, the Director is now serving on the Board of Directors of the Bank and
has for many years faithfully served the Bank.  It is the consensus of the Board
of Directors of the Bank (hereinafter referred to as the “Board”) that the
Director’s services have been of exceptional merit, in excess of the
compensation paid and an invaluable contribution to the profits and position of
the Bank in its field of activity.  The Board further believes that the
Director’s experience, knowledge of corporate affairs, reputation and industry
contacts are of such value, and the Director’s continued services so essential
to the Bank’s future growth and profits, that it would suffer severe financial
loss should the Director terminate his or her services; and

 

WHEREAS, it is the desire of the Bank and the Director to enter into this
Agreement under which the Bank will agree to make certain payments to the
Director upon the Director’s retirement or to the Director’s beneficiary(ies) in
the event of the Director’s death pursuant to this Agreement; and

 

WHEREAS, it is the intent of the parties hereto that this Agreement constitute
an unfunded arrangement maintained primarily to provide supplemental retirement
benefits for the Director, with such obligations of the Bank payable from its
general assets;

 

NOW THEREFORE, in consideration of services the Director has performed in the
past and those to be performed in the future, and based upon the mutual promises
and covenants herein contained, the Bank and the Director agree as follows:

 

I.                                         DEFINITIONS

 

A.                                   Effective Date:

 

The Effective Date of this Agreement shall be December 31,          .

 

1

--------------------------------------------------------------------------------


 

B.                                     Benefit Year:

 

Any reference to the “Benefit Year” shall mean a calendar year from January 1 to
December 31st.  In the year of implementation, the term “Benefit Year” shall
mean the period from the Effective Date to December 31st of the year of the
Effective Date.

 

C.                                     Retirement Date:

 

Retirement Date shall mean retirement from service with the Bank that becomes
effective on the first day of the calendar month following the month in which
the Director reaches Normal Retirement Age (Subparagraph I [I]) or such later
date as the Director may actually retire.

 

D.                                    Termination of Service:

 

Termination of Service shall mean the Director’s voluntary resignation of
service by the Director or the Bank’s discharge of the Director without Cause
(as defined below), prior to age sixty (60).

 

E.                                      Index Retirement Benefit:

 

The Index Retirement Benefit for the Director for each Benefit Year shall be
equal to the excess (if any) of the Index (Subparagraph I[F]) for that Benefit
Year over the Opportunity Cost (Subparagraph I[G]) for that Benefit Year,
divided by a factor equal to 1.03 minus the Bank’s federal and state marginal
tax rate.

 

F.                                      Index:

 

The Index for any Benefit Year shall be the aggregate annual after-tax income
from the life insurance contract(s) described hereinafter as defined by FASB
Technical Bulletin 85-4.  This Index shall be applied as if such insurance
contract(s) were purchased on the Effective Date.

 

Insurance Company:

 

Jefferson Pilot Life Insurance Company

Policy Form:

 

Flexible Premium Adjustable Life

Policy Name:

 

Executive Security Plan VII

Insured’s Age and Sex:

 

 

Riders:

 

None

Ratings:

 

None

Option:

 

Level

Face Amount:

 

$

Premiums Paid:

 

$

Number of Premium Payments:

 

Single

Assumed Purchase Date:

 

December 31,

Insurance Company:

 

Union Central Life Insurance Company

Policy Form:

 

Universal Life Insurance

Policy Name:

 

COLI UL

Insured’s Age and Sex:

 

                  ,

Riders:

 

None

 

2

--------------------------------------------------------------------------------


 

Ratings:

 

None

Option:

 

Level

Face Amount:

 

$

Premiums Paid:

 

$

Number of Premium Payments:

 

Single

Assumed Purchase Date:

 

December 31,

 

If such contracts of life insurance are actually purchased by the Bank, then the
actual policies as of the dates they were actually purchased shall be used in
calculations under this Agreement.  If such contracts of life insurance are not
purchased or are subsequently surrendered or lapsed, then the Bank shall receive
annual policy illustrations that assume the above-described policies were
purchased or had not subsequently surrendered or lapsed.  Said illustration
shall be received from the respective insurance companies and will indicate the
increase in policy values for purposes of calculating the amount of the Index.

 

In either case, references to the life insurance contracts are merely for
purposes of calculating a benefit.  The Bank has no obligation to purchase such
life insurance and, if purchased, the Director and the Director’s
beneficiary(ies) shall have no ownership interest in such policy and shall
always have no greater interest in the benefits under this Agreement than that
of an unsecured creditor of the Bank.

 

G.                                     Opportunity Cost:

 

The Opportunity Cost for any Benefit Year shall be calculated by taking the sum
of the amount of premiums for the life insurance policies described in the
definition of “Index” plus the amount of any after-tax benefits paid to the
Director pursuant to this Agreement (Paragraph II hereinafter) plus the amount
of all previous Benefit Years’ after-tax Opportunity Cost, and multiplying that
sum by the annual averaged after-tax yield of a one-year constant maturity
Treasury instrument as reported by the FDIC on December 31st of the Benefit
Year.

 

H.                                    Change of Control:

 

Change of Control shall mean any transaction consummated after the Effective
Date wherein fifty percent (50%) of the shares of the Bank or NetBank, Inc.,
plus at least one additional share, are directly or indirectly transferred by
sale, gift, merger, exchange or any other means to new owners other than any
entity which controls, is controlled by, or is under common control with, such
person or entity transferring such shares or if a majority of the members of the
Board or the Board of Directors of NetBank, Inc. are replaced within a twelve
(12) month period.

 

I.                                         Normal Retirement Age:

 

Normal Retirement Age shall mean the date on which the Director attains age
sixty-five (65).

 

3

--------------------------------------------------------------------------------


 

J.                                        Accrued Liability Retirement Account:

 

The Accrued Liability Retirement Account shall be a bookkeeping account
established by the Bank which account shall reflect the accrued liability of the
Bank for the benefits provided herein as determined using the regulatory
accounting principles of the Bank’s primary federal regulator.  The Accrued
Liability Retirement Account shall be adjusted no less frequently than monthly.

 

K.                                    Projected Mortality Age:

 

The Director’s Projected Mortality Age is               (         ).

 


L.                                      EARLY RETIREMENT DATE:


 

Early Retirement Date shall mean a retirement from service which is effective
prior to the Normal Retirement Age stated herein, provided the Director has
attained age sixty (60).

 

4

--------------------------------------------------------------------------------


 

II.                                     INDEX BENEFITS

 

A.                                   Retirement Benefits:

 

Subject to Subparagraph II (D) hereinafter, a Director who remains in the
service of the Bank until his Retirement Date (Subparagraph I [C]) shall be
entitled to receive an annual benefit amount equal to the amount set forth in
Exhibit A-1 opposite the applicable age of the Director on his Retirement Date. 
Said payments shall commence thirty (30) days following the Director’s
Retirement Date and shall be made annually thereafter on or as soon as
practicable after each anniversary of such Retirement Date through the Benefit
Year in which the Director attains the Projected Mortality Age.  If the Director
shall retire after the Director’s Normal Retirement Age (Subparagraph I [I]),
then any fixed benefits set forth in Exhibit A-1 from the Director’s Normal
Retirement Age to the age of the Director’s retirement shall be paid to the
Director in equal installments, in conjunction with the fixed benefits payments
set forth herein, until the Director’s Projected Mortality Age.  For example, if
the Director retires at age seventy (70) and the Director’s Normal Retirement
Age is sixty-five (65) and the Director’s Projected Mortality Age is eighty
(80), and the Director would have received Two Hundred Thousand and 00/100ths
Dollars ($200,000.00) of fixed benefit payments in accordance to Exhibit A-1
from age sixty-five (65) to age sixty-nine (69), then the Director shall receive
an additional Twenty Thousand and 00/100ths Dollars ($20,000.00) ($200,000.00 ¸
10) each year until the Director attains Projected Mortality Age.  Upon
completion of the aforestated payments and in conjunction with the completion of
said payments and subject to Subparagraph II (A)(i) hereinbelow, the Index
Retirement Benefit (Subparagraph I [E]) for each Benefit Year subsequent to the
Benefit Year in which the Director attains his Projected Mortality Age, and
including a pro-rated portion for the remaining portion of the Benefit Year in
which the Director attains his Projected Mortality Age, shall be paid to the
Director until the Director’s death.

 

(i)                                     The Index Retirement Benefit Adjustment:

 

The Index Retirement Benefit payment as set forth hereinabove for the Benefit
Years commencing after the Director attains his Projected Mortality Age shall be
adjusted according to a number equal to the aggregate of the Index Retirement
Benefit (Subparagraph I [E]) for each Benefit Year from the Effective Date until
the Benefit Year the Director attains his Projected Mortality Age over the
aggregate of the benefit payments the Director actually received under the terms
of this Agreement through the Benefit Year the Director attains his Projected
Mortality Age.  A positive adjustment shall be spread equally over the first
three (3) Benefit Years commencing immediately after the Director attains his
Projected Mortality Age.  For example, if the Director retires at age sixty-five
(65) and the aggregate annual benefits received by the Director through the
Benefit Year the Director attains his Projected Mortality Age

 

5

--------------------------------------------------------------------------------


 

were $900,000.00, and the aggregate Index Retirement Benefits for each Benefit
Year from the Effective Date to the Benefit Year the Director attains his
Projected Mortality Age were $1,000,000.00, then the Director’s Index Retirement
Benefit in such first three (3) Benefit Years would be increased by $33,333.33
($100,000.00 ¸ 3).  If said number is a deficit, then the Index Retirement
Benefit for the Benefit Year in which the Director attains his Projected
Mortality Age and each subsequent Benefit Year’s Index Retirement Benefit (if
necessary) shall be reduced until the entire deficit has been recovered by the
Bank.  For each Benefit Year thereafter, the Index Retirement Benefit payment
shall be paid as set forth in Subparagraph II (A).  For example, if the Director
retires at age sixty-five (65) and the aggregate annual benefits to be received
by the Director until the Benefit Year the Director attains his Projected
Mortality Age were $1,000,000.00, and the aggregate Index Retirement Benefits
for each Benefit Year from the Effective Date to the Benefit Year in which the
Director attains his Projected Mortality Age were $900,000.00 and the Director’s
Index Retirement Benefit was $90,000.00 in such first Benefit Year, then the
Director would not receive any Index Retirement Benefit in the such first
Benefit Year, and the immediately subsequent Benefit Year’s Index Retirement
Benefit would be reduced by $10,000.00.

 

B.                                     Termination of Service:

 

Subject to Subparagraph II (D), should a Director suffer a Termination of
Service, the Director shall be entitled to receive a percentage of the annual
benefit set forth in Exhibit A-1 as determined in accordance with the table
below.  Said payments shall commence thirty (30) days following the Director’s
Normal Retirement Age and shall be made annually thereafter on or as soon as
practicable after each anniversary of the Director’s Normal Retirement Age
through the Benefit Year in which the Director attains his Projected Mortality
Age.  Upon completion of the aforestated payments and in conjunction with the
completion of said payments and subject to Subparagraph II (A)(i) hereinabove
taking into consideration the Director’s vested percentage, a percentage of the
Index Retirement Benefit for each Benefit Year subsequent to the Benefit Year in
which the Director attains his Projected Mortality Age, and including a
pro-rated portion for the remaining Benefit Year in which the Director attains
his Projected Mortality Age, shall be paid to the Director upon the Director’s
death as determined in accordance with the table below.

 

Number of Full Years
of Service from
the Date of First Appointment

 

Vested Percentage
(to a maximum of 100%)

 

 

 

1-5

 

20% per year

 

 

6

--------------------------------------------------------------------------------


 

C.                                 Death:

 

If the Director dies while there is a balance in the Director’s Accrued
Liability Retirement Account, then the unpaid balance shall be paid in a lump
sum to the individual or individuals designated in writing by the Director and
filed with the Bank.  In the absence of or a failure to designate a beneficiary,
the unpaid balance shall be paid in a lump sum to the personal representative of
the Director’s estate.  If, upon death, the Director shall have received the
total balance of the Director’s Accrued Liability Retirement Account, then no
further benefits shall be due under this Agreement.

 

D.                                    Discharge for Cause:

 

Should the Director be discharged for Cause at any time, all benefits under this
Agreement shall be forfeited.  The term “Cause” shall mean any of the following
that result in an adverse effect on the Bank: (i) gross negligence or gross
neglect; (ii) the commission of a felony or gross misdemeanor involving moral
turpitude, fraud, or dishonesty; (iii) the willful violation of any law, rule,
or regulation (other than a traffic violation or similar offense); (iv) an
intentional failure to perform stated duties; or (v) a breach of fiduciary duty
involving personal profit.  If a dispute arises as to discharge for “Cause,”
such dispute shall be resolved by arbitration as set forth in this Agreement.

 

E.                                      Disability Benefit:

 

In the event the Director becomes disabled prior to any Termination of Service
so as to be unable to perform substantially the duties of his position, and the
Director’s service on the Board is terminated because of such disability, the
Director shall receive one hundred percent (100%) of the balance of the
Director’s Accrued Liability Retirement Account on the date of said disability. 
Such account shall be paid to the Director in a lump sum thirty (30) days
following said termination due to disability. If, upon disability, the Director
shall have received the total balance of the Director’s Accrued Liability
Retirement Account, then no further benefits shall be due under this Agreement.
If there is a dispute regarding whether the Director is disabled, such dispute
shall be resolved by a physician selected by the Bank and such resolution shall
be binding upon all parties to this Agreement.

 

F.                                      Death Benefit:

 

Except as set forth above, there is no death benefit provided under this
Agreement.

 

G.                                     Early Retirement:

 

Subject to Subparagraph II (D), should the Director elect to retire on an Early
Retirement Date or be discharged without cause by the Bank subsequent to the
Early Retirement Date [Subparagraph I (L)], the Director shall be entitled to
receive the balance in the Accrued Liability Retirement Account on the date of
said termination divided by the number of years from the Early Retirement Date

 

7

--------------------------------------------------------------------------------


 

to the Projected Mortality Age paid in annual installments as set forth herein
until the Projected Mortality Age. Said payments shall commence thirty (30) days
following the Director’s Early Retirement Date and shall be made annually
thereafter as soon as practicable after each anniversary of such Early
Retirement Date through the Benefit Year in which the Director attains his
Projected Mortality Age.  Upon completion of the aforestated payments and in
conjunction with the completion of said payments, the Index Retirement Benefit
shall be paid to the Director as set forth in Subparagraph II (A) hereinabove
and subject to the same terms and conditions therein and shall be paid until the
Director’s death.

 

III.                                 RESTRICTIONS UPON FUNDING

 

The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement.  The Director,
their beneficiary(ies), or any successor in interest shall be and remain simply
a general creditor of the Bank in the same manner as any other creditor having a
general claim for matured and unpaid compensation.

 

The Bank reserves the absolute right, at its sole discretion, to either fund the
obligations undertaken by this Agreement or to refrain from funding the same and
to determine the extent, nature and method of such funding.  Should the Bank
elect to fund its obligations under this Agreement, in whole or in part, through
the purchase of life insurance, mutual funds, disability policies or annuities,
the Bank reserves the absolute right, in its sole discretion, to terminate such
funding at any time, in whole or in part.  At no time shall any Director be
deemed to have any lien nor right, title or interest in or to any specific
funding investment or to any assets of the Bank.

 

If the Bank elects to invest in a life insurance, disability or annuity policy
upon the life of the Director, then the Director shall assist the Bank by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.

 

IV.                                CHANGE OF CONTROL

 

Upon a Change of Control (Subparagraph I [H]), if the Director subsequently
suffers a Termination of Service (Subparagraph I [D]), except for Cause, then
the Director shall receive the benefits promised under this Agreement upon
attaining Normal Retirement Age, as if the Director had been continuously
serving the Bank until the Director’s Normal Retirement Age.  The Director will
also remain eligible for all promised death benefits under this Agreement.  In
addition, no sale, merger, or consolidation of the Bank shall take plate unless
the new or surviving entity expressly acknowledges the obligations under this
Agreement and agrees to abide by its terms.

 

8

--------------------------------------------------------------------------------


 

V.                                    MISCELLANEOUS

 

A.                                   Alienability and Assignment Prohibition:

 

Neither the Director, nor the Director’s surviving spouse, nor any other
beneficiary(ies) under this Agreement shall have any power or right to transfer,
assign, anticipate, hypothecate, mortgage, commute, modify or otherwise encumber
in advance any of the benefits payable hereunder nor shall any of said benefits
be subject to seizure for the payment of any debts, judgments, alimony or
separate maintenance owed by the Director or the Director’s beneficiary(ies),
nor be transferable by operation of law in the event of bankruptcy, insolvency
or otherwise.  In the event the Director or any beneficiary attempts assignment,
commutation, hypothecation, transfer or disposal of the benefits hereunder, the
Bank’s liabilities shall forthwith cease and terminate.

 

B.                                     Binding Obligation of the Bank and any
Successor in Interest:

 

The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person expressly agrees, in writing, to assume and discharge the duties
and obligations of the Bank under this Agreement.  The terms of this Agreement
shall be binding upon the parties hereto, their successors, beneficiaries, heirs
and personal representatives.

 

C.                                     Amendment or Revocation:

 

It is agreed by and between the parties hereto that, during the lifetime of the
Director, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Director and the Bank.

 

D.                                    Gender:

 

Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.

 

E.                                      Effect on Other Bank Benefit Plans:

 

Nothing contained in this Agreement shall affect the right of the Director to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing group, bonus or other supplemental compensation or fringe benefit
plan constituting a part of the Bank’s existing or future compensation
structure.

 

F.                                      Headings:

 

Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

 

9

--------------------------------------------------------------------------------


 

G.                                     Applicable Law:

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of Georgia.

 

H.                                    12 U.S.C. § 1828(k):

 

Any payments made to the Director pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) or any
regulations promulgated thereunder.

 

I.                                         Partial Invalidity:

 

If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and the Agreement shall
remain in full force and effect notwithstanding such partial invalidity.

 

J.                                        Service:

 

No provision of this Agreement shall be deemed to restrict or limit any existing
service agreement by and between the Bank and the Director, nor shall any
conditions herein create specific service rights to the Director nor limit the
right of the Bank to discharge the Director with or without Cause.  In a similar
fashion, no provision shall limit the Director’s rights to voluntarily sever the
Director’s service at any time.

 

VI.                                ADMINISTRATION

 

A.                                   Administrator:

 

The “Administrator” of this Agreement shall be NetBank, until its resignation or
removal by the Board.  As Administrator, the Bank shall be responsible for the
management, control and administration of the terms of this Agreement.  The
Administrator may delegate to others certain aspects of the management and
operation responsibilities under this Agreement including the employment of
advisors and the delegation of ministerial duties to qualified individuals.

 

B.                                     Claims Procedure and Arbitration:

 

In the event a dispute arises over benefits under this Agreement and benefits
are not paid to the Director (or to the Director’s beneficiary(ies) in the case
of the Director’s death) and such claimants feel they are entitled to receive
such benefits, then a written claim must be made to the Named Fiduciary and
Administrator named above within sixty (60) days from the date payments are

 

10

--------------------------------------------------------------------------------


 

refused.  The Administrator shall review the written claim and if the claim is
denied, in whole or in part, the Administrator shall provide in writing within
sixty (60) days of receipt of such claim the specific reasons for such denial,
reference to the provisions of this Agreement upon which the denial is based and
any additional material or information necessary to perfect the claim.  Such
written notice shall further indicate the additional steps to be taken by
claimants if a further review of the claim denial is desired.  A claim shall be
deemed denied if the Administrator fail to take any action within the aforesaid
sixty-day period.

 

If claimants desire a second review they shall notify the Administrator in
writing within sixty (60) days of the first claim denial.  Claimants may review
this Agreement or any documents relating thereto and submit any written issues
and comments it may feel appropriate.  In its sole discretion, the Administrator
shall then review the second claim and provide a written decision within sixty
(60) days of receipt of such claim.  This decision shall likewise state the
specific reasons for the decision and shall include reference to specific
provisions of the Agreement upon which the decision is based.

 

If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an arbitrator for
final arbitration.  The arbitrator shall be selected by mutual agreement of the
Bank and the claimants.  The arbitrator shall operate under any generally
recognized set of arbitration rules.  The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such arbitrator with respect to any controversy properly
submitted to it for determination.  Judgment upon any arbitration award may be
entered by any court having jurisdiction.

 

Where a dispute arises as to the Bank’s discharge of the Director for “Cause,”
such dispute shall likewise be submitted to arbitration as above described and
the parties hereto agree to be bound by the decision thereunder.

 

VII.                            TERMINATION OR MODIFICATION OF AGREEMENT BY
REASON OF CHANGES IN THE LAW, RULES OR REGULATIONS

 

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form.  If any said assumptions should change and said change has a
detrimental effect on this Agreement, then the Bank reserves the right to
terminate or modify this Agreement accordingly.  Upon a Change of Control
(Subparagraph I [H]), this paragraph shall become null and void effective
immediately upon said Change of Control.

 

11

--------------------------------------------------------------------------------


 

VIII.                        DEFERRAL BENEFITS

 

A.                                   Deferral Election:

 

Any Director wishing to defer any portion or all of the Director’s compensation
for services rendered after the Effective Date may elect to defer up to
one-hundred percent (100%) of said compensation each Benefit Year for a maximum
of five (5) Benefit Years.  At the end of the five-year period, the Board shall
have the option of extending the deferral period for any amount of time it shall
deem to be appropriate.  The Director will make the election to defer by filing
with the Bank a written statement setting forth the amount of the deferrals and
the Director’s election of payment as set forth in Subparagraph VIII (C)
hereinafter.  This statement must be filed prior to having earned the deferred
income.

 

B.                                     Deferred Compensation Account:

 

The Bank shall establish a Deferred Compensation Account in the name of the
Director and credit that account with the deferrals.  The Bank shall also credit
interest to the Deferred Compensation Account balance on December 31st of each
Benefit Year.  The interest rate credited shall be one hundred and twenty five
percent (125%) of the yield of a one-year Treasury bill as of the crediting
date.

 

C.                                     Retirement, Termination of Service or
Death:

 

Upon the Director’s Retirement Date, Early Retirement Date or Termination of
Service (Subparagraphs I [C], [L] and [D] hereinabove), the balance of the
Director’s Deferred Compensation Account shall be payable as elected by the
Director at least one (1) year prior to receiving said benefit payable to the
Director thirty (30) days following said event.  If the Director fails to make
said payment election, then the Director shall be paid in ten (10) equal annual
installments as set forth herein.  Should the Director die while there is a
balance in the Director’s Deferred Compensation Account, such balance shall be
paid pursuant to Subparagraph VIII (C) hereinabove.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that upon execution, each has received a conforming copy.

 

 

 

NETBANK

 

Alpharetta, Georgia

 

 

 

 

 

 

By:

 

 

Witness

Title

 

 

 

 

 

 

 

 

Witness

[Name of Director]

 

13

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION FORM

FOR THE DIRECTOR SUPPLEMENTAL

RETIREMENT AGREEMENT

 

PRIMARY DESIGNATION:

 

Name

 

Address

 

Relationship

 

 

 

 

 

 

 

 

 

 

 

SECONDARY (CONTINGENT) DESIGNATION:

 

 

 

 

 

 

 

 

 

 

All sums payable under the Director Supplemental Retirement Agreement by reason
of my death shall be paid to the Primary Beneficiary, if he or she survives me,
and if no Primary Beneficiary shall survive me, then to the Secondary
(Contingent) Beneficiary.

 

 

 

 

 

 

 

[Name of Director]

Date

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT “A-1”

 


 


 


END OF
YEAR AGE:


 


BENEFIT
AMOUNT

 

 

 

 

 

[Name of Director]

 

65

 

 

 

 

66

 

 

 

 

67

 

 

 

 

68

 

 

 

 

69

 

 

 

 

70

 

 

 

 

71

 

 

 

 

72

 

 

 

 

73

 

 

 

 

74

 

 

 

 

75

 

 

 

15

--------------------------------------------------------------------------------


 

DEFERRAL DECLARATION

 

I.                                         AUTHORIZATION AND AMOUNT OF DEFERRAL

 

The undersigned [Name of Director], a Director on the Board of NetBank hereby
elects to defer                  ($ or percent) of the Director’s income for the
Benefit Year commencing                            and all subsequent Benefit
Years thereafter pursuant to the Director Supplemental Retirement Agreement
unless modified by the Director accordingly.  The undersigned is a party to the
above-referenced agreement.

 

II.                                     DISTRIBUTION ELECTION

 

Pursuant to the provisions of my Director Supplemental Retirement Agreement with
NetBank, I hereby elect to have any distribution of the balance in my Deferred
Compensation Account paid to me in installments as designated below:

 

 

 

Lump sum.

 

 

 

 

 

Five (5) annual installments with the amount of each installment determined as
of each installment date by dividing the entire amount in my Deferred
Compensation Account by the number of installments then remaining to be paid,
with the final installment to be the entire remaining balance in the Deferred
Compensation Account.

 

 

 

 

 

Ten (10) annual installments with the amount of each installment determined as
of each installment date by dividing the entire amount in my Deferred
Compensation Account by the number of installments then remaining to be paid,
with the final installment to be the entire remaining balance in the Deferred
Compensation Account.

 

 

 

 

 

Fifteen (15) annual installments with the amount of each installment determined
as of each installment date by dividing the entire amount in my Deferred
Compensation Account by the number of installments then remaining to paid, with
the final installment to be the entire remaining balance in the Deferred
Compensation Account.

 

 

 

 

 

The aforestated length of time for payments in monthly installments.

 

 

Date:

 

 

[Name of Director]:

 

 

 

16

--------------------------------------------------------------------------------